Case 2:19-cv-09039-SDW-LDW Document 17 Filed 04/15/19 Page 1 of 1 PageID: 1108



                            UNITED STATES DISTRCIT COURT
                               DISTRICT OF NEW JERSEY

                                MINUTES OF PROCEEDINGS


 NEWARK
 JUDGE: Susan D. Wigenton                                           Date: April 15, 2019
 COURT REPORTER: Joanne Sekella
 DEPUTY CLERK: Carmen D. Soto
 TITLE OF CASE:                                                     Docket # 19-9039
 WORLD WRESTLING ENTERTAINMENT, INC. v. JOHN DOE AND JANE DOE, ET AL.
 Appearances:
 Loly Tor, Esq. for Pltf
 Christopher Verdini, Esq. for Pltf
 Lauren Dienes-Middlen, Esq. for Pltf

 NATURE OF PROCEEDING: SHOW CAUSE HEARING
 At call for show cause hearing on Pltf’s motion for Preliminary Injunctive Relief [Dkt. No. 5];
 Deft’s failed to appear;
 Ordered motion GRANTED;
 Order to be signed.




 Time commenced:       12:30 p.m.
 Time adjourned:       12:40 p.m.
 Total time:           10 mins.


 Cc: Chambers                                                Carmen D. Soto
                                                             Deputy Clerk
